DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at least one field-enhancement device, in particular a peak but it is unclear if claim 1 necessarily requires that said field-enhancement device 
Please note that all other claims reciting “in particular”, and similar recitations, are interpreted to necessarily require the element being recited. Claims 2-20 are similarly rejected and interpreted in view of their dependence from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-10, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmanner (US 20150068218).
Regarding claim 1, 
Referring to annotated Fig. 1, Hirschmanner teaches an apparatus 1 for establishing a temperature gradient (see abstract, par. 53), comprising at least one gas-tight working space 9 (see abstract) having a first boundary layer that is connected to a first electrode and a second boundary layer that is connected to a second electrode, wherein when an electric voltage is applied between the first electrode and the second electrode in the working space (see abstract, see pars. 53, 55), an electric field can be produced between the first boundary surface and the second boundary surface (see par. 53), and wherein a distance between the first boundary surface and the second boundary surface is less than 5000 nm (See pars. 30, 57 wherein radius 10 is approximately 500 nm), wherein the first boundary 

    PNG
    media_image1.png
    894
    778
    media_image1.png
    Greyscale

Regarding claim 2,
Hirschmanner teaches wherein an electric field strength at the field-enhancement device is greater than an average electric field strength in the working space by at least a factor of 10, preferably by a factor of 100, in particular by a factor of 1000 (see par. 59, for example, where the field strength at the peak, e.g. at cathode 8, is 10^9, and the field strength at the anode 7 is 10^8).
Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in the reference is substantially identical to that of the claims, and the claimed properties or functions of claim 2 are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 4,
Hirschmanner teaches wherein a distance of the field-enhancement device from the second boundary surface (e.g. wherein distance 11 is 100 nm, see par. 53) is less than 90%, preferably less than 80%, of a maximum boundary surface spacing between the first boundary surface and the second boundary surface (e.g. wherein distance 10 is 500 nm, see par. 57, and wherein 100 is less than 90 percent of 500 [e.g. 450]).
Regarding claim 5,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been 
Regarding claim 6,
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). Here, the structure recited in the reference is substantially identical to that of the claims, and the claimed properties or functions of claim 6 are presumed to be inherent. As the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Regarding claim 8,
Hirschmanner teaches wherein the first boundary surface and the second boundary surface are embodied to be essentially flat (see annotated Fig. 1).
Regarding claim 9,
Hirschmanner teaches wherein a gas is arranged in the working space (see par. 53), which gas has a free path length of less than 5000 nm, in particular less than 1000 nm, preferably roughly 500 nm (see pars. 53, 59, wherein the distance between the cathode 8 and the anode 7, or radius 10, is roughly equal to a free path length of molecules or atoms of the working gas).
Regarding claim 10,
Hirschmanner teaches wherein a gas with low ionization energy, in particular argon, xenon, C60, C60F60, iodine, SF6 or UF6, is arranged in the working space (see par. 47). 

Regarding claim 14,
Hirschmanner teaches wherein the second boundary surface  is connected to the second electrode solely via a dielectric (e.g. layer 4).
Regarding claim 15,
Hirschmanner teaches wherein the at least one peak is connected in an electrically conductive manner to the first electrode (e.g. via dielectric layer 4). 
Regarding claims 16, 17, 19, 20,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hirschmanner, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner.
Regarding claim 3,
Hirschmanner teaches wherein the field-enhancement device is embodied to be roughly-cone shaped (see par. 20), at least at the end side (see par. 20), but does not specifically teach wherein the roughly-cone shaped device has a taper angle of less than 30 degrees. 
It has been held that the configuration of a claimed element (i.e. the shape) was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant (see MPEP 2144.04 IV B). 
Here, the configuration of a claimed element (i.e. the shape) of the field-enhancement device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. 
Regarding claim 7,
Hirschmanner teaches wherein the field-enhancement device is embodied as a peak but does not teach that, at one end, has an area of less than 10 nm^2, in particular less than 5 nm^2.
However, it has been held that claims directed to (the size of) a specific element were held unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV A). 
Here, the size of the area of the peak is unpatentable over prior art elements because limitations relating to the size of the elements were not sufficient to patentably distinguish over the prior art. Similarly, as the only difference between the prior art and the claim 7 is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not . 
Claims 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Carroll (US 2800772).
Regarding claim 11,
Hirschmanner does not teach wherein an electron gas is arranged in the working space. 
Carroll, directed to a heating or cooling apparatus with an electrical current cycle, teaches the use of an electron gas in a working space of a device used for forming a thermal gradient (See col 1, lines 47-50, 64-65, col 3, lines 33-39), wherein the electron gas may absorb or emit energy at an improved manner in temperatures below a certain level such that a conductor becomes superconducting (see col 3, lines 33-67). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Carroll with the motivation of utilizing a material which may absorb or emit energy at an improved manner in temperatures below a certain level such that a conductor becomes superconducting. 
Regarding claim 18,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the .
Claims 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Tavkhelidze (US 20040189141).
Regarding claim 12, 
Hirschmanner does not teach wherein lithium, sodium, potassium, rubidium, and/or cesium is arranged in the working space, preferably in a plasma state.
Tavkhelidze, directed to a vacuum diode heat pump (see par. 2),  teaches wherein cesium plasma is arranged in a working space to reduce space charge (See par. 4). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Tavkhelidze with the motivation of reducing a space charge. 
Regarding claim 18,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hirschmanner is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hirschmanner, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmanner in view of Kucherov (US 20030184188). 
Regarding claim 13, 
Hirschmanner teaches wherein the second boundary surface is formed by a dielectric (see par. 53) but does not teach wherein said dielectric is glass. 
Kucherov, directed to a thermionic energy converter, teaches wherein a known dielectric is glass (see par. 88) having the properties of low thermal conductivity (see par. 88), and may be thinner or more flexible (see par. 72). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hirschmanner by Kucherov and arrive at the claimed invention in order to provide a known dielectric which has low thermal conductivity, and may be thinner or more flexible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steve S TANENBAUM/Examiner, Art Unit 3763